VANDE WALLE, Chief Justice.
[¶ 1] R.F. filed an expedited mental health appeal challenging a district court order for hospitalization and treatment. R.F. argues the district court erred in determining that in-patient hospitalization at the North Dakota State Hospital is the least-restrictive condition necessary to achieve the purposes of his treatment. We affirm the district court’s order.
[¶ 2] R.F. is a 64-year-old resident of Minnesota who is presently homeless. R.F. has a bipolar disorder for which he takes medication. While staying at a shelter in Minnesota, R.F. accidentally overdosed on prescription lithium. Subsequently, R.F. traveled to a hospital in Grand Forks to have his heart tested. R.F. suffered from symptoms consistent with a lithium overdose. The Grand Forks hospital filed a petition for the involuntary commitment of R.F. The Northeast Central Judicial District Court in Grand Forks County held a preliminary hearing on this matter and found probable cause to believe R.F. was mentally ill and a person requiring treatment. The court ordered R.F. to be evaluated at the North Dakota State Hospital for a period not to exceed 14 days. Following their evaluation, the State Hospital filed a Report of Examination and a Report Assessing the Availability and Appropriateness of Alternative Treatment. The State Hospital noticed R.F. had impaired cognitive abilities and a poor memory, and psychological testing revealed R.F. has early-stage dementia. *907After a treatment hearing in the Southeast Judicial District Court in Stutsman County, the district judge issued an order for the hospitalization and treatment of R.F. for 90 days, or until further order of the court.
I.
[¶ 8] R.F. wants to be released from the hospital. R.F. concedes he has a mental illness and is a person requiring treatment. His sole contention on appeal is that the district court erred by not ordering a less-restrictive treatment regimen.
A.
[¶ 4] The applicable legal standard for least-restrictive-treatment appeals is well-established:
When an individual is found to be a person requiring treatment he has the right to the least restrictive conditions necessary to achieve the purposes of the treatment. In re J.K., 1999 ND 182, ¶ 15, 599 N.W.2d 337; N.D.C.C. §§ 25-03.1-21 and 25-03.1-40(2). The court must make a two-part inquiry: (1) whether a treatment program other than hospitalization is adequate to meet the individual’s treatment needs; and (2) whether an alternative treatment program is sufficient to prevent harm or injuries which the individual may inflict upon himself or others. In re J.K., at ¶ 15. The court must find by clear and convincing evidence that alternative treatment is not adequate or hospitalization is the least restrictive alternative. Id. This Court will not set aside the trial court’s findings unless they are clearly erroneous. Id.
Interest of D.Z., 2002 ND 132, ¶ 10, 649 N.W.2d 231. A finding of fact is clearly erroneous if it is induced by an erroneous view of the law, if there is no evidence to support it, or if, although there is some evidence to support it, on the entire evidence this Court is left with a definite and firm conviction a mistake has been made. Interest of H.G., 2001 ND 142, ¶ 3, 632 N.W.2d 458.
[¶ 5] N.D.C.C. § 25-03.1-21(1) provides:
Before making its decision in an involuntary treatment hearing, the court shall review a report assessing the availability and appropriateness for the respondent of treatment programs other than hospitalization which has been prepared and submitted by the state hospital or treatment facility. If the court finds that a treatment program other than hospitalization is adequate to meet the respondent’s treatment needs and is sufficient to prevent harm or injuries which the individual may inflict upon the individual or others, the court shall order the respondent to receive whatever treatment other than hospitalization is appropriate for a period of ninety days.
B.
[¶ 6] The district court’s finding that “a treatment program other than hospitalization is currently not suitable to [R.F.’s] treatment needs” is supported by clear and convincing evidence and is, therefore, not clearly erroneous. The State Hospital presented sufficient evidence to carry its burden of demonstrating the unsuitability of alternative treatment by introducing Dr. Pryatel’s live testimony at the treatment hearing, his Report of Exámination, and his Report Assessing the Availability and Appropriateness of Alternative Treatment. See Interest of J.S., 499 N.W.2d 604, 606 (N.D.1993) (discussing the State Hospital’s burden); N.D.C.C. § 25-03.1-19. Dr. Pryatel identified the following alternative-treatment options in his reports: a homeless shelter or extended-care facility in Minnesota, case management, *908psychiatric appointments, continued medication, and independent living. In his live testimony, Dr. Pryatel stated “we’re going to try to down the road try to find some type of placement for him. A proper setting so he can be maintained on the outside.” Regarding the status of such a search, the doctor stated “the social worker is looking into it. It has to be some type of basic care facility or nursing home, something like that.” At the time Dr. Pryatel gave this testimony, R.F. had been under the supervision of the State Hospital for only 14 days. See N.D.C.C. § 25-03.1-19 (involuntary treatment hearing must be held within 14 days of the preliminary hearing).
[¶ 7] The State Hospital rejected the various alternatives largely out of concern for R.F.’s present condition. Although R.F. does have an established history of willingly and properly caring for his bipolar disorder by medicinal and professional treatment, Dr. Pryatel diagnosed R.F. with a new illness, early-stage dementia. The doctor expressed concern that R.F.’s dementia-induced confusion possibly triggered his lithium overdose. Dr. Pryatel also worried that, in the absence of the hospital’s structure and monitoring, R.F. may fall victim to another dementia-related accident by continuing to self-medieate. Finally, at the time of the treatment hearing, the State Hospital had yet to isolate the cause of R.F.’s dementia or prescribe proper medication. Accordingly, the less-restrictive options were permissibly rejected, given the obstacles the alternatives posed to the successful treatment of R.F.’s recently diagnosed dementia and the risks the alternatives held for R.F.’s own well-being.
[¶ 8] In addition to the district court’s written finding that “a treatment program other than hospitalization is currently not suitable to [R.F.’s] treatment needs,” the district judge made the following oral finding at the treatment hearing:
[R.F.] does not have a home to return to at this point. He does receive $900 per month in social security disability, which is some income that would be — could assist with low income housing. And I think it’s possible that he could get an apartment, although those planning and the necessary steps to apply and those types of things have not occurred at this point. I don’t believe that he’s a danger to others, but he is a danger to himself as evidenced by the overdose with the Lithium, which could have killed him.
I’m confident that the State Hospital will find a place to discharge him to, whether that’s just sending him back to Minnesota or finding him some basic care facility in North Dakota. And they typically in eases like this, aren’t going to keep [R.F.] any longer than they need to. However, discharging him to the streets certainly isn’t an option, and another place, another setting has not been arranged.
R.F. questions the role his homelessness played in the district court’s order for inpatient hospitalization. We do not believe R.F.’s homeless status was the motivating factor in the district court’s order. See Interest of J.A.D., 492 N.W.2d 82, 85 (N.D.1992) (there is no presumption that homeless persons are mentally ill or in need of treatment or that they cannot fend for themselves or take care of their needs). Rather, R.F.’s homelessness simply indicated an absence of an adequate support system through which he could combat dementia. This lack of support would not have been resolved by R.F. owning a home. Therefore, we believe the district court would have ordered in-patient hospitalization regardless of R.F.’s living arrangement.
*909[¶ 9] Although we urge both the State Hospital and the trial courts to, in the future, expound on their reasoning and make more specific findings regarding the suitability and availability of alternative treatments, see, e.g., Interest of D.P., 2001 ND 203, ¶ 12, 636 N.W.2d 921; Interest of J.K., 1999 ND 182, ¶ 19, 599 N.W.2d 337; Interest of U.A.M., 446 N.W.2d 23, 28 n. 4 (N.D.1989); Interest of Daugherty, 332 N.W.2d 217, 221 n. 1 (N.D.1983), we will not reverse the district court on this record. The district judge was able to observe the manner and demeanor of the witnesses, including both Dr. Pryatel and R.F. Under our standard of review, the order for in-patient treatment was not clearly erroneous.
[¶ 10] We affirm the district court’s order.
[¶ 11] DALE V. SANDSTROM, WILLIAM A. NEUMANN, and MARY MUEHLEN MARING, JJ., concur.